DETAILED ACTION
The preliminary amendment filed 7/27/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 10 and 15 both recite that monitoring comprises calculating with equations with “adjustment constants” listed as “c”, “d”, “p”, “q”, and/or “r”.  The specification describes that “The values of constants c and d depend on the components and/or configuration of the dart 10 and can be determined through experimentation” (paragraph 134, specification as filed).  However, it is not clear how one of ordinary skill would determine these constants and therefore these claims fail to comply with the enablement requirement.  There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  In this case, the claims as reciting an “adjustment component” is considered very broad (breadth of the claims, factor A, see MPEP 2164.01(a)), there is only limited direction provided by the disclosure without working examples (state of the prior art, level of one of ordinary skill and amount of direction provided, factors C, D and F) and the specification itself teaches that experimentation would be needed to make or use the invention based on the content of the disclosure (paragraph 134, as filed, as relating to the amount of direction provided by inventor, lack of existence of working examples and quantity of experimentation needed to make or use based on disclosure, factors F, G and H).  Therefore, it does not appear that one of ordinary skill would be enabled to make and/or use the invention as described without undue experimentation.  
The remaining claims are rejected as being dependent from a non-enabled claim.




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “wherein the change is caused by one of: a movement of a first magnet in the device relative to a second magnet in the device […] and, proximity of the at least one feature to a third magnet in the device”.  It is not clear if the method requires a device with a first, second and third magnets, since they are recited in the alternative, but provided with distinct nomenclature.  For example, as further recited in claim 15, where “the change is cause by the proximity of the at least one feature to the third magnet” it is not clear if first and second magnets in the device would be required to have such a claimed third magnet. 
Claim 20 recites that the at least one feature is “a thicker feature” which is indefinite since it is not defined as to what the feature is “thicker” than.
	The remaining claims are indefinite as being dependent from an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 22 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Price et al. (US 5,720,345).
In regard to claim 1, Price et al. disclose a method comprising: deploying a device (1) into a passageway of a tubing string (10 as in fig 1); measuring, by a magnetometer in the device (60), an x-axis magnetic field in an x-axis (as measured by 60c, fig 5, col. 4, line 65 – col. 5, line 13), a y-axis magnetic field in a y-axis (measured with 60b), and a z-axis magnetic field in a z-axis (measured with 60a), the z-axis being parallel to a direction of travel of the device (as oriented parallel with borehole axis, col. 5, lines 8-10), and the x-axis and y-axis being orthogonal to the z-axis and to each other; generating one or more of: an x-axis signal based on the x-axis magnetic field, a y-axis signal based on the y-axis magnetic field, and a z-axis signal based on the z-axis magnetic field (each magnetometer would generate a signal based on the respective component it is to measure); and monitoring one or more of the x-axis, y-axis, and z-axis signals to detect a change (col. 3, lines 53+); and analyzing the change to detect at least one feature in the tubing string (col. 3, lines 30-45), wherein the change is caused by one of: a movement of a first magnet in the device relative to a second magnet in the device; proximity of the device to the at least one feature, each of the at least one feature being a magnetic feature (col. 3, lines 30-45, as detecting field “inside casing” casing or casing joint indicating lack of casing; also magnetic feature 26, col. 5, lines 65+); and proximity of the at least one feature to a third magnet in the device.
	In regard to claim 22, Price et al. disclose comprising, upon detecting one of the at least one feature, one or both of: incrementing a counter; and determining a location of the device in the tubing string (col. 4, lines 2-6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitsitt et al. (US 2014/0076542) in view of Price et al. (US 5,720,345).
In regard to claim 1, Whitsitt et al. disclose method comprising: deploying a device (100) into a passageway of a tubing string (130, as in fig 1); measuring a magnetic field by a sensor in the device (as in paragraphs 46), analyzing the change to detect at least one feature in the tubing string (paragraph 46, “changing geometries”), wherein the change is caused by one of: a movement of a first magnet in the device relative to a second magnet in the device; proximity of the device to the at least one feature, each of the at least one feature being a magnetic feature (paragraph 46); and proximity of the at least one feature to a third magnet in the device.  Whitsitt et al. do not disclose specifics of the magnetic field measuring, including, by a magnetometer in the device, an x-axis magnetic field in an x-axis, a y-axis magnetic field in a y-axis, and a z-axis magnetic field in a z-axis, the z-axis being parallel to a direction of travel of the device, and the x-axis and y-axis being orthogonal to the z-axis and to each other; generating one or more of: an x-axis signal based on the x-axis magnetic field, a y-axis signal based on the y-axis magnetic field, and a z-axis signal based on the z-axis magnetic field; and monitoring one or more of the x-axis, y-axis, and z-axis signals to detect a change.
Price et al. disclose a method comprising: deploying a device (1) into a passageway of a tubing string (10 as in fig 1); measuring, by a magnetometer in the device (60), an x-axis magnetic field in an x-axis (as measured by 60c, fig 5, col. 4, line 65 – col. 5, line 13), a y-axis magnetic field in a y-axis (measured with 60b), and a z-axis magnetic field in a z-axis (measured with 60a), the z-axis being parallel to a direction of travel of the device (as oriented parallel with borehole axis, col. 5, lines 8-10), and the x-axis and y-axis being orthogonal to the z-axis and to each other; generating one or more of: an x-axis signal based on the x-axis magnetic field, a y-axis signal based on the y-axis magnetic field, and a z-axis signal based on the z-axis magnetic field (each magnetometer would generate a signal based on the respective component it is to measure); and monitoring one or more of the x-axis, y-axis, and z-axis signals to detect a change (col. 3, lines 53+); and analyzing the change to detect at least one feature in the tubing string (col. 3, lines 30-45).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the magnetometers, and the measuring and monitoring specifics of Price et al. with the method of Whitsitt et al. in order to facilitate the desired measuring and monitoring of the magnetic field to detect a particular feature (as in Whitsitt et al.) since combining prior art elements according to known methods to yield predictable results is considered obvious to one of ordinary skill.
In regard to claim 21, Whitsitt et al. disclose wherein each of the at least one feature is magnetic feature (paragraph 53), and wherein a first feature of the at least one feature has a first parameters profile and a second feature of the at least one feature has a second parameters profile (paragraph 53, polarity at least; or paragraph 54, polarity pattern), the first parameters profile being different from the second parameters profile.
 In regard to claim 22, Whitsitt et al. disclose upon detecting one of the at least one feature, one or both of. incrementing a counter (paragraph 40); and determining a location of the device in the tubing string (paragraph 39).
In regard to claim 23, Whitsitt et al. disclose prior to deploying the device, setting a target location (paragraph 33); after incrementing the counter and/or determining the location, comparing the counter or the location with the target location to determine whether the counter or the location has reached the target location (paragraphs 33, 36-40); and upon determining that the counter or the location has reached the target location, activating the device (paragraphs 33, 39).
In regard to claim 24, Whitsitt et al. disclose wherein activating the device comprises actuating an engagement mechanism of the device (paragraph 36, “radially expand”, also paragraphs 32-33 as to be “caught”).

Claim(s) 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitsitt et al. in view of Price et al. as applied to claim 25 above, and further in view of Ekseth et al. (US 2009/0084546).  Whitsitt et al. and Price et al. disclose all the limitations of this claim, as applied to claim 1 above, except for determining the distance based at least in part on an acceleration measured by a accelerometer or a rotation measured by a gyroscope.  Ekseth et al. disclose a method wherein an accelerometer and a gyroscope in a device are used to estimate depth (paragraph 111), which is determining a downhole distance based at least in part on acceleration of the device measure by an accelerometer in the device and based at least in part on a rotation of the device (as measured with the gyroscope).  It would have been obvious to one of ordinary skill in the art to provide accelerometer and gyroscope, as taught by Ekseth et al., with the methods of Whitsitt et al., as modified by Price et al., in order to better determine the distance/depth in a wellbore with angled (dogleg) sections (Ekseth et al., paragraph 111).

Allowable Subject Matter
Claims 2-9 appear to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hanak et al. (US 2015/0025805) and Martin (US 2014/0002071) also disclose methods with magnetometers determining proximity of a downhole feature.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. ANDREWS/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             
12/5/2022